Citation Nr: 1524528	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery performed at the Madison VA Medical Center (VAMC) on March 1, 2010.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been shown to have an additional disability of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery (repair of open abdominal aortic aneurysm and aortobifemoral bypass surgery) performed at the Madison VAMC on March 1, 2010. 

2.  The additional disability (ureteral obstruction) was the result of surgical complications that were not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery performed at the Madison VAMC on March 1, 2010, have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

In the decision below, the Board has granted the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Section 1151 Claim-Law and Analysis

The issue before the Board is entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery performed at the Madison VAMC on March 1, 2010.  Through his statements, the Veteran has contended that this additional disability is the result of a surgical repair for an open abdominal aortic aneurysm and aortobifemoral bypass surgery.  Essentially, he has maintained that the proximate cause of his additional disability were complications from the surgery that were not reasonable foreseeable.  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. 
§ 1151(a)(1)(A), (B) (West 2014); 38 C.F.R. § 3.361(a)-(d) (2014); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2014).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. 
§ 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 
38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Loving, 19 Vet. App. at 101. 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Upon review of the evidence of record, including an October 2011 VA medical opinion, VA treatment reports, and lay assertions, entitlement to §1151 compensation is warranted for the Veteran in the present case.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.361(a)-(d).

On March 1, 2010, the Veteran underwent repair of an abdominal aortic aneurysm and bilateral common iliac, external iliac, and common femoral artery endarterectomies.  The March 1, 2010 operation report also notes that, following the surgery, and abdominal x-ray was taken due to the length and complexity of the procedure.  The x-ray revealed a retained sponge and it was noted that the Veteran's wound had to be reopened to remove the sponge.  All surgical procedures were conducted at the Madison VAMC.  

Prior to the surgery, the Veteran signed an informed consent form in February 2010 acknowledging that he understood the "known risks of this treatment/procedure," which included: death; wound infection; organ failure; need for revisions of graft and/or additional grafts to other arteries; inadequate blood supply to legs and/or pelvic structures requiring removal or amputation; nerve or spinal cord injury with paralysis; blood clots in arteries or veins causing blockage or emboli to other arteries requiring additional procedures to maintain blood flow; infection of graft material requiring removal or other types of bypass; injury to abdominal structures including bowel, urinary tract, pancreas, spleen, liver, bile ducts; leakage of lymph fluid from open lymph ducts accumulating in abdominal cavity; bowel obstruction requiring additional procedures; anesthetic, lung, and/or heart problems in postoperative period; erectile dysfunction; significant blood loss requiring multi-unit transfusions or possibly another surgery; no guarantee of return of normal blood supply; and no guarantee of return of normal function.

In October 2011, VA obtained a medical opinion (Surgical Peer Review) from a staff physician, Dr. G.S., specializing in vascular surgery.  Dr. G.S. noted that in December 2010, and following the March 2010 surgical procedure, the Veteran was found to have obstruction of the left ureter and associated left hydronephrosis, treated with a percutaneous nephrostomy tube.  From October 2010 through June 2011, the Veteran's serum creatinine had ranged from 2.5 to 2.9 with a GFR (glomerular filtration rate) of 23 to 26, representing chronic renal insufficiency.  
Dr. G.S. noted that he had reviewed the medical records, which included hospital notes and outpatient treatment records from March 2010 to June 2011.  Dr. G.S. then stated that the Veteran's ureteral obstruction had been attributed to scaring at the site where the left limb of the aortofemoral graft was tunneled under the ureter.  It was further noted that the medical records, work-up, diagnosis, and etiology of the ureteral obstruction was clear and well-documented.

Dr. G.S. then opined that the Veteran's left ureteral obstruction, resulting in hydronephrosis and chronic renal insufficiency was the result of scaring of the ureter at the site where the vascular graft limb traverses posterior to the ureter.  Further, Dr. G.S. opined that "the complication of ureteral obstruction at the site where a prosthetic aortic-femoral graft crosses under the ureter is a known, but rare (less than 1%, and routinely not included as a potential adverse outcome in informed consent discussions), complication of this procedure."

Based on the probative October 2011 opinion by Dr. G.S, the Board finds that the Veteran has an additional disability, which was caused by his VA surgery and did not result from his own misconduct.  Thus, in the present case, the first and second requirements of a 38 U.S.C.A. § 1151 claim-an additional disability and causation, are established based on the current evidence of record, and are not in dispute.  See 38 C.F.R. § 3.361(b), (c).

Further, the Board finds that the Veteran's additional disability (ureteral obstruction) was proximately caused by an "event not reasonably foreseeable."  
38 U.S.C. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. 
§ 3.361(d)(2).

In this case, the Board finds that a "reasonable health care provider" would not have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would not have disclosed such risk in connection with such treatment, regardless of what risks the treating physician actually foresaw and disclosed in the actual informed consent form in the instant case.  38 C.F.R. § 3.361(d)(2); Schertz, 26 Vet. App. at 367-69.  In other words, although the Veteran's ureteral obstruction was a known complication associated with the surgical procedure, Dr. G.S. specifically noted that this complication was "rare" and occurred in less than 1 percent of procedures.  Further, Dr. G.S. noted that the Veteran's ureteral obstruction was routinely not included as a potential adverse outcome in informed consent discussions.  This is supported by the February 2010 signed informed consent form which did not specifically list ureteral obstruction as a known risk of the abdominal aortic aneurysm repair and aortobifemoral bypass surgery.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable.  Accordingly, the evidence supports entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 in the present case.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Subject to the provisions governing the award of monetary benefits, compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery performed at the Madison VAMC on March 1, 2010, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


